Per Curiam.*  The case before us appears to have been the result of a voluntary contract, on the part of the petitioner, and under all the circumstances, we are not disposed to disturb it. We can se no good reason for the interference of the Court in the manner proposed, and will,' therefore, leave thepetitioner to seek a remedy, if any he has, by the prosecution of a writ of error, which he may yet do, not being barred by the Statute of Limitations. The motion is denied. Motion denied.   Treat, J. declined hearing the motion jin this cause, or taking any part whatsoever in the decision.